


110 HR 3517 IH: Long-Term Care Tax Reduction Act of

U.S. House of Representatives
2007-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3517
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2007
			Mr. McHugh introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  that distributions from an individual retirement plan, a section 401(k) plan,
		  or a section 403(b) contract shall not be includible in gross income to the
		  extent used to pay long-term care insurance premiums.
	
	
		1.Short titleThis Act may be cited as the
			 Long-Term Care Tax Reduction Act of
			 2007.
		2.Exclusion from
			 gross income for distributions from individual retirement plans, section
			 401(k) plans, and section
			 403(b) contracts which are used to pay
			 long-term care insurance premiums
			(a)In
			 generalPart III of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to items specifically excluded from gross
			 income) is amended by inserting after section 139A the following new
			 section:
				
					139B.Distributions
				from individual retirement plans, section
				401(k) plans, and section
				403(b) contracts which are used to pay
				long-term care insurance premiums
						(a)In
				generalGross income shall not include any distribution to an
				individual from—
							(1)an individual
				retirement plan, or
							(2)from amounts
				attributable to employer contributions made pursuant to elective deferrals
				described in subparagraph (A) or (C) of section 402(g)(3),
							to the
				extent that such distributions do not exceed the long-term care insurance
				premiums paid during the taxable year for insurance covering the individual or
				the individual’s spouse.(b)Denial of double
				benefitThe limitation in section 213(d)(10) shall be reduced by
				the amount which would (but for subsection (a)) be includible in the taxpayer’s
				gross income for the taxable year.
						(c)No effect on
				qualificationAn arrangement shall not fail to be treated as a
				qualified cash or deferred arrangement (as defined in section 401(k)) or a
				contract described in section 403(b) by reason of permitting distributions for
				the payment of long-term care insurance
				premiums.
						.
			(b)Clerical
			 amendmentThe table of sections for such part III is amended by
			 inserting after the item relating to section 139A the following new
			 item:
				
					
						Sec. 139B. Distributions from individual
				retirement plans, section 401(k) plans, and section 403(b) contracts which are
				used to pay long-term care insurance
				premiums.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 distributions after the date of the enactment of this Act.
			
